

116 HR 8120 IH: Increasing Opportunities for Small Businesses Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8120IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Mr. Bishop of North Carolina (for himself and Mr. Timmons) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Small Business Administration to train representatives on the opportunity zone program, and for other purposes.1.Short titleThis Act may be cited as the Increasing Opportunities for Small Businesses Act of 2020.2.Opportunity zone program representativesSection 4 of the Small Business Act (15 U.S.C. 633) is amended by adding at the end the following:(i)Opportunity zone program representatives(1)In generalThe Administrator, through each district office of the Administration, small business development center, women’s business center (described under section 29), chapter of the Service Corps of Retired Executives (established under section 8(b)(1)(B)), and Veteran Business Outreach Center (described under section 32), shall train and educate field representatives on investments in areas that have been designated as qualified opportunity zones under section 1400Z–1 of the Internal Revenue Code of 1986.(2)DutiesA field representative trained under paragraph (1) shall—(A)serve as a point of contact for questions and resources on the investments described in paragraph (1) for the area served by the district office, small business development center, women’s business center, chapter of the Service Corps of Retired Executives, and Veteran Business Outreach Center, as applicable; (B)educate elected leaders within such area on those investments; and(C)hold an annual seminar in each State to educate managers of qualified opportunity funds (as defined in section 1400Z–2(d) of the Internal Revenue Code of 1986), qualified opportunity zone businesses (as defined in such section), State and local government officials, accountants, lawyers, and other interested persons on how to benefit from such investments.(3)Report(A)In generalNot later than 1 year after the date of enactment of this subsection, and every year thereafter through 2026, the director of each regional office of the Administration shall submit to the Administrator a report on the success of the efforts of the field representatives trained under paragraph (1), including any problems faced by, and best practices of, the field representatives.(B)Submission by AdministratorThe Administrator shall submit each report received under subparagraph (A) to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives..